            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


 EDUARDO PEREZ-ROMERO,                    )
                                          )
                     Petitioner,          )
                                          )
 -vs-                                     )      Case No. CIV-18-852-F
                                          )
 WARDEN, GPCF/BOP, UNITED                 )
 STATES,                                  )
                                          )
                     Respondent.          )


                                      ORDER

        On November 9, 2018, United States Magistrate Judge Bernard M. Jones
issued a Report and Recommendation, recommending that the pending motion to
dismiss be denied. Doc. no. 9. On November 29, 2018, the court granted the Federal
Bureau of Prisons and the United States of America a 30-day extension or until
December 31, 2018, in which to file an objection to the Report and
Recommendation. Doc. no. 11.
        The court is in receipt of Respondent’s Notice in Response to Report and
Recommendation, filed December 20, 2018. Doc. no. 12. The Federal Bureau of
Prisons and the United States of America represent that they do not intend to object
to the Report and Recommendation. Instead, they represent that they intend to
address the merits of plaintiff’s action consistent with any order or schedule issued
by the court.
        With no objection to the Report and Recommendation, the court finds that the
Report and Recommendation should be accepted, adopted and affirmed in its
entirety.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Bernard M. Jones on November 9, 2018 (doc. no. 9) is
ACCEPTED, ADOPTED and AFFIRMED. Respondents’ Motion to Dismiss
Petition for a Writ of Habeas Corpus, filed October 10, 2018 (doc. no. 8), is
DENIED.
        IT IS SO ORDERED this 20th day of December, 2018.




18-0852p002.docx




                                       2
